This case is before us on rehearing granted pursuant to the filing of our opinion of July 18, 1939.
In that opinion we applied Sub-section 3 of Section 4 of Chapter 17097, Acts of 1935, through misapprehension of the facts. That provision of the statute is applicable only to "contractors" as defined by the Act. The appellant is not a contractor within the purview of the Act and, therefore, it was not required to comply with Sub-section 3, supra. See Hendry Lumber Co. v. Bryant, 138 Fla. 485, 189 So. 710.
It, therefore, follows that the order dismissing the bill of complaint must be reversed on authority of Hendry Lumber *Page 563 
Co. v. Bryant, supra, and State ex rel. Gore v. Chillingworth,et al., 126 Fla. 645, 171 So. 649.
So ordered.
Reversed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.